DETAILED ACTION
Acknowledgement is made of the remarks/amendments dated 5/3/2021. Claims 1-48 stand cancelled. Claims 49-52 were newly added. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application. 
The submission 5/3/2021 has been fully considered and examined despite it not being properly signed. Applicant is reminded that a proper s-signature requires Applicant' s name within forward slashes and the signer' s name must be: 
⦁	Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
⦁	Reasonably specific so that the identity of the signer can be readily recognized.
	⦁	For example:
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
  or      
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale

Following the rejections, the Examiner has written claims that would be allowable if submitted in a proper reply. 

Pending and Entered Documents
Given the lengthy prosecution history the Examiner is including this section to clarify the record as to which documents have been entered and are under consideration. Also as of 9/14/2020 Guenevere Perry has power of attorney for the two inventors. 
		Specification 10/1/2020
		Claims 2/14/2021
		Abstract 10/1/2020
		Drawings 10/17/2017

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 49-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claims 49 and 50 is unclear. In claim 49 the language “a selected species of plant growth promoting bacteria of the genus Rhodococcus and Bacillus” and “said strains being able to degrade hydrocarbons into volatile compounds that are applied directly or indirectly to plants to inhibit fungal infections for which they are specific.” renders the claim unclear. Claim 50 has similar language regarding the species of bacteria. It is unclear if both Rhodococcus and Bacillus are required as the “and” suggests. Or just one of Rhodococcus or Bacillus is required as suggested by “a selected species” (claim 49) and “different species” (claim 50) earlier in the claim. 
In claim 49, the phrase “said strains” lacks antecedent basis. The earlier part of the claim calls for “selected species” of bacteria. But “said strains” is more specific. It is 
In claim 49 the final “for which they are specific” renders the claim further indefinite. It is unclear what “they” is in reference to—the plants, the bacteria (strain or species), the fungi. Dependent on what “they” is, the claim is limited in different ways as not all plants are sucesctiple to the same types of fungi and not all fungi can be reduced by all species/strains of Rhodococcus and Bacillus, etc. The instant specification makes clear that the fungal infections that are reduced are those caused by fruit ripening (paragraph 5) and that the bacteria have the ability to modify plant development in climacteric fruit. It is unclear if applicant intended this “for which they are specific” phrase to limit the plants to climacteric fruit or not. Following the rejections, the examiner suggests claim language.
Claims 51 and 52 are indefinite as they depend from cancelled claim 2. Therefore the metes and bounds of the claim are unclear. For the purposes of applying prior art, these claims will be interpreted as if they depended from claim 50. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


(A) Claims 50-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER REJECTION.
Regarding claim 50, there is no support for “low oxygen conditions” and “ethylene and/or propylene as the sole carbon source” in the specification. In paragraph 18 from the 10/1/2020 specification (which is the specification identical to the parent application’s specification) the reaction conditions call for a gaseous phase composed of a hydrocarbon and air mixture. Paragraph 15 mentions 10-15% hydrocarbon gas. There is no mention of low oxygen conditions. There is no mention of ethylene and/or propylene being the sole carbon source as air contains trace amounts of carbon dioxide. Further, looking outside the gas phase of the reaction, the reaction includes acrylonitrile and cyanide—both of which contain carbon atoms (see Table 3). The examiner suggests using language from the specification to describe the reaction conditions (i.e. “wherein the gaseous phase consists of ethylene and/or propylene and air”). 
Regarding claims 51 and 52, there is no support in the specification as originally filed (note that the Specification most recently entered is the Specification from 10/1/2020 which is identical to the parent application’s Specification) for Rhodococcus rhodochrous J1 or Rhodococcus sp. N-771 of claim 51, and aldoxime dehydratase and this aldoxime dehydratase converting an oxime into a nitrile of claim 52. 
Response to Arguments
	The examiner raised the issue of new matter for these items in the interview May 3, 2021 when claims like 51 and 52 were proposed. In response applicant submitted arguments attempting to point out support for these items. Applicant on p. 3 of the arguments points to paragraph 18 of the specification which mentions dehydratase in general as well as reference 23 and 29 and argues these sections provide support for the three elements.
	These arguments have been fully considered but are not persuasive. The general mention of dehydratase does not give support for all possible species of dehydratase. More specifically the general mention of dehydratase does not give support for the species aldoxime dehydratase. The specification gives no examples of different species of dehydratase. See MPEP 2163.05 II regarding narrowing of claims. The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species).
	Regarding references 23 and 29, these references cannot be used to show support for the 3 elements cited as lacking written support. First, as noted in the above rejection, 
Other material ("Nonessential material") may be incorporated by reference to U.S. patents, U.S. patent application publications, foreign patents, foreign published applications, prior and concurrently filed commonly owned U.S. applications, or non-patent publications. An incorporation by reference by hyperlink or other form of browser executable code is not permitted.
Section (d) above this section defines “essential material” as material necessary to: 
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the 
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or 
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f).
Stated in plain language, applicant cannot use references 23 and 29 to provide support for Rhodococcus rhodochrous J1 or Rhodococcus sp. N-771 of claim 51, and aldoxime dehydratase of claim 52. 
	
	(B) Claims 49-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant’s claim 49 is directed to a method of inducing bacteria to biosynthesize volatiles by degrading hydrocarbons that reduce fungal infection in plants with the active steps of exposing Rhodococcus and Bacillus (note the 112(b) regarding if this is meant to be an “and” or an “or”) to a hydrocarbon, urea and iron. Claim 49 requires the resulting volatile compounds to be applied directly or indirectly to plants in general. Claim 50 is similar but specifies that the hydrocarbon is ethylene and/or propylene and that no cobalt is present. Claim 50 also limits the bacteria to those expressing dehydratase, nitrile no effect of ethylene on fungal growth (abstract). Further, attention is directed to a review article by Bernard R. Glick (“Plant Growth-Promoting Bacteria: Mechanisms and Applications” Hindawi Publishing Corporation Scientifca, 2012, 1-15, previously presented and of record). Glick teaches that the interaction between soil bacteria and plants may be beneficial, harmful or neutral to the plant and that the effect that a particular bacterium has on a plant may change as the conditions change (p. 2 first column). 
	Applicant’s specification discloses a single example where Rhodoccus rhodochrous DAP 96253 strain is induced with propylene/ethylene, cobalt  (iron is not exemplified but taught as an equivalent to cobalt in paragraph 23) and urea or ammonium chloride over Bacto agar. Applicant hypothesizes that the observed nitrile degrading 
	Therefore it is clear that the breadth of the claims far exceeds what applicant was in possession of at the time of filing. Applicant has not claimed the required structural features and conditions necessary to carry out the rather specific functional property of decreasing ethylene production in order to reduce fungal infections. 
	The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.” University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920 (Fed. Cir. 2004), (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). To determine whether there is adequate written description support for the genus of methods and 
The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter alia, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Bacteria containing a monooxygenase gene was not disclosed in the specification as being a relevant identifying characteristic of the bacteria in order to result in volatiles that deter ethylene production and/or reduce fungal growth. 
The claims suggested at the end of the Office action have written support and would not be rejected under this statute (or any others) if presented in a proper amendment. 
Response to Arguments
	On pages 2-3 of the arguments, Applicant argues against a lack of enablement rejection. Applicant will note that the instant rejection and the previous rejection of record 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 49 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perry (Perry, Guenevere Diane, "Enhancing the Expression of Enzymes Used to Degrade Hydrocarbons and Cyanohydrins in Rhodococcus sp. DAP 96253 by Using Inducers such as Cobalt, Urea, and Propylene Gas; Also Enhances the Ability of the Bacteria to Delay the Ripening of Several Fruit Species." Dissertation, Georgia State University, 2011. https://scholarworks.gsu.edu/biology_diss/102) as evidenced by Difco & BBL Manual (second edition (c) 2009 by Becton, Dickinson and Company Sparks, MD 21152, pp. 42-44). 
ry teaches exposing bacteria (Rhodoccus rhodochrous DAP 96253) to cobalt, urea and propylene/ethylene as the sole carbon source (abstract). And also to hydrogen cyanide (referred to throughout as “cyanide”) and ethylene to form a volatile compound which is an aliphatic nitrile (see fig. 34 pathway D). The bacteria is grown over Bacto Agar (see p. 22) which as evidenced by the Difco & BBL Manual, p. 44 contains 0.002% iron. The claim utilizes the open transitional phrase “comprising” which permits the inclusion of elements that are not explicitly recited, such as cobalt (note there is no negative limitation preventing the inclusion of cobalt in claim 49 like there is in claim 50). The R. rhodochrous DAP 96253 bacteria comprise nitrile hydratase (referred to as NHase throughout, a nitrile degrading enzyme), cyanide dehydratase (a dehydratase), and alkylene monooxygenase enzyme (referred to as AMO throughout). Perry teaches that this bacteria forms cyanohydrins which in turn are good substrates for NHase/Amidase (p. 72). Fig. 7 is titled a biphasic flask but as it contains solid Bacto agar, liquid culture media and propylene/ethylene gas there is nothing preventing one from calling it a triphasic system as it contains a solid, liquid and gas. 
Plant or plant parts were exposed to R. rhodochrous DAP 96253 cells which delayed ripening (p. 74-75) which satisfies the claim step of exposing plant or plant parts to exogenous volatiles released by one or more bacteria The climacteric fruit produces ethylene (p. 2) and as addressed above, R. rhodochrous DAP 96253 produces volatiles upon exposure to ethylene. 
Exposing plants or plant parts to exogenous volatiles released by one or more bacteria induced by exposure to a hydrocarbon (which propylene and/or ethylene are) and a nitrogen compound (urea) and iron (in Bacto agar) are the only required method 
Examiner Note
Applicant argues that the claims were amended to exclude cobalt. This argument is not persuasive. Claims 50 (and 51-52 which the examiner is treating as if they depended from claim 50—see the above 112(b) rejection) preclude the use of cobalt and are not rejected under this statute. Only claim 49 which is far broader and still permits the inclusion of cobalt is rejected as being anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 49 is are rejected under 35 U.S.C. 103 as being unpatentable over Perry (Perry, Guenevere Diane, "Enhancing the Expression of Enzymes Used to Degrade Hydrocarbons and Cyanohydrins in Rhodococcus sp. DAP 96253 by Using Inducers such as Cobalt, Urea, and Propylene Gas; Also Enhances the Ability of the Bacteria to Delay the Ripening of Several Fruit Species." Dissertation, Georgia State University, 2011. https://scholarworks.gsu.edu/biology_diss/102) as evidenced by Difco & BBL Manual (second edition (c) 2009 by Becton, Dickinson and Company Sparks, MD 21152, pp. 42-44) in view of Bradley (“Science: How ripening fruit invite fungal attack”, NewScientist, 27 August 1994, pp. 1-3)
To the extent that claim 49 encompass or is amended in the future to require that the plant being exposed to the biosynthesized volatile compound(s) be infected with fungi prior to exposure, this rejection is given. The teachings of the Perry dissertation highlighted in the above 102 rejection are incorporated herein by reference. 
The Perry dissertation teaches the required active steps including exposing plant or plant parts to exogenous volatiles released by bacteria induced with propylene and/or ethylene in a tri-phasic system—and also exposing plant or plant parts to bacteria grown in this fashion which utilized the ethylene from the plant or plant parts (p.74-75). Thus to the extent that these active steps inherently reduce future fungal infection from the 
Bradley teaches that ethylene triggers fruit ripening and also tells fungi when to attack fruit (p. 1). Fungal spores attach themselves to fruit as they grow but they remain dormant until ripening (p. 2). Bradley reports that both ethylene and propylene cause fruit ripening and both also induce fungi to develop (p. 3). Bradley also teach that not all plants produce ethylene (such as oranges and transgenic tomatoes (pp. 2-3) and that ethylene had no effect on fungal growth on these plants.
Accordingly, it would have been obvious to have exposed ethylene producing plants to the induced bacteria of the Perry dissertation with the reasonable expectation that doing so would result in reduced fungal growth. One would have been motivated to do so as Perry reports that the induced bacteria grown with ethylene and/or propylene as the sole carbon source convert the produced ethylene of plants (p. 74-75) into volatile compounds. Eliminating this ethylene would in turn result in decreased fungal growth as Bradley reports that ethylene induces fungal growth.
Response to Arguments
Applicant argues that the patented invention teaches away from the 2011 dissertation and that the nitrile is formed via a different mechanism and that iron is required and not cobalt. As noted above regarding the anticipation rejection, cobalt has not been excluded from claim 49. Therefore the dissertation teaches the method steps and Bradley renders obvious application of the reaction products to combat fungal infection in plants. The rejection is maintained for claim 49. 

Allowable Subject Matter
	The following claims would be found allowable if submitted in a proper reply with a proper signature. Note that claims 50-52 are only rejected under 35 USC 112(b) as being indefinite and 112(a) for containing new matter. The below claims remedy those deficiencies.

1-52. (CANCELED)

53. (NEW) A method of reducing fungal infections in climacteric fruit plants comprising:
	inducing bacteria of the genus Rhodococcus or Bacillus to express dehydratase, nitrile hydratase and monooxygenase enzymes by culturing the bacteria under an atmosphere comprising ethylene and/or propylene with the co-inducers iron and urea and wherein no cobalt is present, and wherein the bacteria convert the ethylene and/or propylene into volatile compounds,
	applying the resulting volatile compounds either directly or indirectly to climacteric fruit plants in order to reduce fungal infection.

54. (NEW) The method of claim 53, wherein the bacteria is Rhodococcus rhodochrous DAP 96253.



Conclusion
Claims 49-52 are rejected.  No claim is allowed. 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kortney Klinkel, whose telephone number is (571)270-5239.  The examiner can normally be reached on Monday-Friday 10 am to 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
	While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
/Kortney L. Klinkel/
Primary Examiner, Art Unit 1699